In this action of tort for dental malpractice there was a directed verdict for the defendant. The plaintiff filed a motion for new trial based on newly discovered evidence. Affidavits of counsel for the plaintiff and of Dr. Norman Aurlick, an oral surgeon, who was a witness for the plaintiff, were to the effect that during a recess at the trial Dr. Aurlick was approached separately by the defendant and the defendant’s counsel each of whom asked in angry tones whether he was going to testify against Dr. Friedman. The motion was denied. There was no error. The judge's ruling rested in his sound judicial discretion. Berggren v. Mutual Life Ins. Co. 231 Mass. 173, 177. Madden v. Boston Elev. Ry. 284 Mass. 490, 494. Spiller v. Metropolitan Transit Authy. 348 Mass. 576, 580. No abuse of discretion appears.

Exceptions overruled.


Judgment for the defendant.